WEAKLEY, C. J.
We construe the concluding paragraph of the bill of exceptions as shoAving that the bill Avas signed in term time. It is not open to the construction that it Avas tendered in term time and signed at a time not known. The reasonable interpretation of the language is that the tendering and the signing of the bill Avere contemporaneous. The motion to strike must therefore be denied.
The only insistence for appellant is that the circuit court erred in giving tlie following charge at the request of the defendants: “The court charges the jury that if the seeds were intermixed Avith the seed of the defendants by CroAvley, the oAvner of the seed, and that he Avas not acting for the defendants, and that defendants kneAV nothing of the mixing, you must find for the defendants.” In Anew of the tendencies of the eAddence, this charge should not have been given. The defendants did not claim to be purchasers. If the cotton seed, charged Avith a lien, went into their possession, they Avere mere volunteers, and the property Avas still charged with the lien in favor of the landlord. — Scaife v. Stovall, 67 Ala. 237; Foxworth v. Brown Brothers, 120 Ala. 59, 24 South. 1. It is only bona fide purchasers for value Avithout notice of the lien, or of the facts that, if followed up, would lead to notice, that are protected. — Andrews Mfg. Co. v. Porter, 112 Ala. 381, 20 South. 475. If the defendants obtained and enjoyed the benefit of the cotton seed, to the destruction of plaintiff’s lien, and Avere.not innocent purchasers for value Avithout notice, then it is but just that they should be liable to plaintiff in an amount not exceeding the reasonable value of the property, with interest, and not exceeding the indebtedness for the security of AAdiich the lien existed. Their liability would not de*463'pend upon actual knowledge of the act of the tenant in placing the seed on their pile at the gin, but would rest upon, the ground that they obtained and enjoyed the benefit of property on ivliich plaintiff had a prior charge or lien, to the destruction of such lien to the plaintiff’s consequent injury.
Reversed and remanded.
Dowdell, Anderson, and Denson, JJ., concur.